Receipt # 18997

Bk 5247 =PG 241

E-RECORDED 04/19/2018 10:00:30 AM
Pages 1
ASSIGNMENT

Instr # 37360

Rebecca S. Wotton Lincoln County Registry of Deeds

 

Ee = EXHIBIT D

 

 

 

ASSIGNMENT OF MORTGAGE

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
CAMDEN NATIONAL BANK, ITS SUCCESSORS AND ASSIGNS, (ASSIGNOR), (MERS Address: P.O.
Box 2026, Flint, Michigan 48501-2026) by these presents does convey, grant, assign, transfer and set over the
described ‘Mortgage with all interest secured thereby, all liens, and any rights due or to become due thereon to
DITECH FINANCIAL LLC, A DELAWARE LIMITED LIABILITY COMPANY, WHOSE ADDRESS IS
2100 EK. ELLIOT RD., 1314, TEMPE, AZ 85284 (800)643-0202, ITS SUCCESSORS AND ASSIGNS,
(ASSIGNEE).

Said Mortgage is dated 05/31/2016, made by SELBY W LANDMANN to MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., AS NOMINEE FOR CAMDEN NATIONAL BANK, ITS
SUCCESSORS AND ASSIGNS and recorded on 07/19/2016 in Book 5029 and Page 295, in the office: of the
Recorder of LINCOLN County, Maine.

IN WITNESS WHEREOEF, this Assignment was executed this 18th day of April in the year 2018.
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR CAMDEN
NATIONAL BANK, ITS SUCCESSORS AND ASSIGNS

 

 

 

ANDRE MIRANDA
VICE PRESIDENT

All persons whose signatures appear above have qualified authority to sign and have reviewed this document and
supporting documentation prior to signing.

STATE OF FLORIDA COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me on this 18th day of April in the year 2018, by Andre
Miranda as VICE PRESIDENT of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR CAMDEN NATIONAL BANK, ITS SUCCESSORS AND ASSIGNS, who, as such VICE
PRESIDENT being authorized to do so, executed the foregoing instrument for the purposes therein contained.

He/she/they is (are) personally known to me.
zs My Commission #GG 38514

\
heooe
Expires October 13,2020

Ror RaS
MICHELLE BROWN Tae
COMM EXPIRES: 10/13/2020

   
  

Be, MICHELLE BROWN
= Notary Public - State of Florida

ee

 

 

Instrument Prepared By: Dave LaRose/NTC, 2100 Alt. 19 North, Palm Harbor, FL 34683 (800)346-9152
When Recorded Return To: Ditech Financial LLC, C/O Nationwide Title Clearing, Inc. 2100 Alt. 19 North, Palm
Harbor, FL 34683

DTFAV RE ADMASG = MIN 101344000000015587 MERS PHONE 1-888-679-6377 MERS Mailing
Address: P.O. Box 2026, Flint, MI 48501-2026 DOCR T181804-08:21:40 [C-1] EFRMMEI

  

 

BK: 5247 PG: 241
Receipt # 22958

Bk 5316 PG 38

E-RECORDED 10/17/2018 01:12:22 PM
Pages 1
DISCHARGES

Instr # 43853

Rebecca S. Wotton Lincoln County Registry of Deeds

QUITCLAIM ASSIGNMENT

WHEREAS, Camden National Bank is identified as the “Lender” on a certain mortgage executed
by Selby W. Landmann, and bearing the date of the 5/31/2016 and recorded on 7/19/2016 in
the Office of the Recorder of Lincoln County, State of Maine in Book 5029 at Page 295
(hereinafter the “Mortgage”);

WHEREAS, Mortgage Electronic Registration Systems, Inc. (“MERS”) is designated the mortgagee
in the Mortgage as the nominee of Camden National Bank and its successors and assigns, and,
upon recording of the Mortgage, became the mortgagee of record;

WHEREAS, Camden National Bank wishes to convey and assign any and all rights it may have
under the Mortgage ta Government National Mortgage Association; and

WHEREAS this Quitclaim Assignment is not intended to and does not modify or assign any of the
rights, title or interests that MERS has or had in the Mortgage.

Accordingly, Camden National Bank hereby assigns and quit claims all of its rights, title and
interests (whatever they may be, if any) in the Mortgage to Government National Mortgage
Association.

In a Whereof, the Assignor has duly executed this instrument this oy ¥ 7A day
Av UST 20/8 is

Camden Nationa k

 

By <o
Name: Pack CRsdwds
Its vP GAM Sil tiles
(Title) S\
STATEOF MANE
county oF Kwod<

In kop le Poe, on the Hay of _Avgusr , 20/8 _, before me
personally pp ared ev dS » the VP Leen Services, _ of
; © me known and known by me to be the party executive the

foregoing instrument, and he/she acknowledged said instrument by him/her executed to be
his/her free act and deed, and the free act and deed of | Bank,

Notary Public

Printed Name: [47 Liha. Sur

My Commission Expires: arch §, 22RS
William Burch

Notary Public, State of Maine
My Commission Expires March 8, 2023

SS;

 

 

 

BK: 5316 PG: 38
Receipt # 32517

Bk 5482 PG 142

E-RECORDED 01/22/2020 09:39:18 AM
Pages 1
ASSIGNMENT

Instr # 57869

Rebecca S. Wotton Lincoln County Registry of Deeds

Record & Return to:

Bendett & McHugh, P.C.

270 Farmington Avenue, Suite 151
Farmington, CT 06032

ASSIGNMENT OF MORTGAGE

Know all men by these presents, that Ditech Financial LLC, and its successors
and assigns, with a mailing address of 2100 E. Elliot Road Bldg 94 Mail Stop T325
Tempe, AZ 85284, does hereby grant, bargain, sell, assign, transfer, and set over to
Government National Mortgage Association with a mailing address of 425 34 Street SW,
Washington, DC 20410 and its successors and assigns, all interest under that certain
mortgage to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS MORTGAGEE AS
NOMINEE FOR CAMDEN NATIONAL BANK, from SELBY W.

LANDMANN, a single man, dated May 31, 2016 and recorded June 1, 2016 in Volume
5010 at Page 245, then re-recorded July 19, 2016 in Volume 5029 at Page 295 of the
Lincoln County Registry of Deeds.

__In Witness Whereof, the Assignor has duly executed this instrument this
__{4*__ day of December, 2019.

Signed and Delivered in the
Presence of:

Ditech Financial LLC de
= Ke \

Magdalena Olimon
Document Execution Representative

 

By: izlial ZO

STATE OF ARIZONA
COUNTY OF MARICOPA

The foregoing instrument was subscribed and sworn to (or affirmed) before me this
14° day of December 2019, by Magdalena Olimon as Document Execution Representa-
tive for Ditech Financial LLC . Said person is personally known to me.

 

 

 

 

Bart Dimes ) 2 BH | od, a
Notary Public ) Get | LPPL EE
Maricopa County, Arizona , “Notary Public
My Comm. Expires 04-30-23 L
4 Commission No. 567280 Sead ‘ Y BL ad ¥
Jen oneeonepy , f My Commission Expires: _~ fi

Property Address; AOM - 2°1 HUNTS MEADOW RD WHITEFIELD Maine 04353

 

BK: 5482 PG: 142
Receipt # 37354

Bk 5579 += PG 294
E-RECORDED 09/08/2020 11:03:23 AM
Record & Return to: Pages 1
Bendett & McHugh, P.C. ASSIGNMENT
270 Farmington Avenue, Suite 151 Instr # 65039

Rebecca S. Wotton Lincoln County Registry of Deeds

ASSIGNMENT OF MORTGAGE

Know all men by these presents, that Government National Mortgage
Association with a mailing address of 425 3" Street SW, Washington, DC 20410, does
hereby grant, bargain, sell, assign, transfer, and set over to Ditech Financial LLC with
a mailing address of 2100 E. Elliot Rd Bldg 94 Mail Stop T325, Tempe, AZ 85284 and its
successors and assigns, all interest under that certain mortgage to MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC., AS MORTGAGEE AS NOMINEE FOR CAMDEN
NATIONAL BANK, from SELBY W. LANDMANN, Single Man, dated May 31, 2016 and
recorded June 1, 2016 in VOLUME 5010 at PAGE 245 and corrected by that mortgage

recorded on July 19, 2016 in VOLUME 5029 at PAGE 295 of the LINCOLN County
Registry of Deeds.

In Witness Whereof, the Assignor has duly executed this instrument this
20th day of __ August , 20.20

Signed, Sealed and Delivered
int pesence of:

we wetenine *
cyst 1 "4, .
Aon EN r Hien

fw @|

   

 

Government National Mortgage Association
Kernen Ma 7 Dawg
PPOs we ONT By L Brahee
4 x : tp oe Cs {I'ype or Print Name of Exectiting Party)
es @? ok: JOHN T. DAUGHERTY
26 FRO ADE Its SENIOR VICE PRESIDENT
We ah ugys (Title)
ve “7 terete a4 Bor
“Mp Ossy 320"

COUDKXXXX DISTRICT OF COLUMBIA

On this __ 20th day of August

, 20.29 personally appeared
John T. Daugherty

, who is known to me to be the person who executed
the foregoing instrument as the _ Senior Vice President (title), of the entity that

executed the foregoing instrument, and acknowledged the same to be the free act
and deed of said entity, before me.

 

ae aon "hae, & ryey “a ' {i .f .
® Pa ena by", ji f Ld phi iA. ele f js thr Af AS
fog Aehl oO: y Notary Public
piui® we. 5% My Commission Expires:
2, 3% ew 6 iV:
eye Swot Sif
at Bite, 8 Ed MERLENE S. HAWKINS
¢ % MB ON oo oy NOTARY PUBLIC DISTRICT OF CO \ l
ty TH GN My Comenasion Expies Seplember $0, 2000
rad

BA A

BK: 5579 PG: 294
Receipt # 38000

Bk 5593. PG12

E-RECORDED 09/30/2020 08:45:46 AM
Record & Return to: Pages 1
Bendett & McHugh, P.C. ASSIGNMENT
270 Farmington Avenue, Suite 151 Instr # 66097
Farmington, CT 06032 Rebecca S. Wotton Lincoin County Registry of Deeds
a
ASSIGNMENT OF MORTGAGE

 

Know all men by these presents, that Ditech Financial LLC with a mailing
address of 2100 E. Elliot Rd Bldg 94 Mail Stop T325, Tempe, AZ 85284, does hereby
grant, bargain, sell, assign, transfer, and set over to NEWREZ LLC D/B/A SHELLPOINT
MORTGAGE SERVICING with a mailing address of 55 Beattie Place, Suite 110, MS #001,
Greenville, SC 29601 and its successors and assigns, all interest under that certain
mortgage to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS MORTGAGEE
AS NOMINEE FOR CAMDEN NATIONAL BANK, from SELBY W. LANDMANN, Single Man,
dated May 31, 2016 and recorded June 1, 2016 in VOLUME 5010 at PAGE 245 and
corrected on July 19, 2016 in VOLUME 5029 at PAGE 295 of the LINCOLN County
Registry of Deeds.

ln Witness Whereof, the Assignor has duly executed this instrument this
AY day of Seerce Bee , 20 A=

Signed, Sealed and Delivered
in the Presence of:

NewRez LLC, F/K/A New Penn Financial, LLC,
D/B/A Shellpoint Mortgage Servicing as
Attorney-in-Fact for Ditech Financial LLC

(Type or Print Name of Executing Party)

Pu? AL Poors lg, AvP

 

 

Its
(Title)
STATE OF Sth Cullis:
COUNTY OF nresns'
On this zh day of beg Rahs f , 20°%O, personally appeared
Phe lio 4. Dlyit ber Ane is known to me to be the person who executed
the foregoing instrument as the Ve (title), of the entity that

 

executed the foregoing instrument, and acknowledged the same to be the free act
and deed of said entity,-before me.

nity Wea 3 Notary Public Che-Us (x | bore
, hy My Commission Expires: j CA3 Peas,
7

 

BK: 5593 PG: 12
